Citation Nr: 1331096	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency status for a child, A, from June 1, 2003 to October 1, 2007.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION


The Veteran had active service from March 1977 to September 2000, when he retired with more than 23 years of service.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 decision which determined that the Veteran's daughter, A, was a dependent school child from October 1, 2007, but was not a dependant during the period from June 1, 2003, though September 30, 2007.  The Veteran disagreed with the date allowed for dependency benefits in July 2008.  He was afforded an RO hearing before a Decision Review Officer in July 2009.  A statement of the case was issued in August 2009 and the Veteran perfected an appeal of this decision later that month.  Notably, in his August 2009 VA Form 9 the Veteran expressed the desire to be afforded a Travel Board hearing.  This request will be addressed below.

In June 2011 the Board remanded the claim for further development via the Appeals Management Center (AMC) in Washington, DC, to include additional development of the evidence.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As above, in his August 2009 VA Form 9 the Veteran expressed the desire to be afforded a Travel Board hearing.  While the Veteran testified before a Decision Review Officer at the RO in July 2009, notably, the August 2009 request for a Travel Board hearing is dated after the July 2009 RO hearing and specifically refers to a "Board" hearing.  Unfortunately, the Veteran has not yet been scheduled for or afforded a Travel Board hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  While the Veteran has been afforded an RO hearing he has not yet been afforded a Board hearing.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review.

Also, as above, in June 2011 the Board remanded the issue of "whether an overpayment of compensation benefits in the original amount of $4,183.50 due to a change in the Veteran's marital status and dependency status of a child, A, was properly created, and, if the debt was properly created, whether the Veteran is entitled to a waiver of recovery of the overpayment of compensation benefits."  However, unbeknownst to the Board, at the time of the June 2011 Board remand, a waiver of $4,183.50 due to a change in the Veteran's marital status had already been granted by the Committee on Waivers and Compromises in September 2010.    In his July 2008 notice of disagreement the Veteran admitted that he did owe VA $4,183.50 due to a change in his marital status but appeared to argue that this debt should have been offset by the fact that he was not paid dependency status for a child, A, from June 1, 2003 to October 1, 2007, which, according to the Veteran, should result in approximately $4,500.00 to the Veteran.  Given that a waiver of $4,183.50 has already been granted the Board questions whether the Veteran wishes to continue his appeal.  Therefore, on remand, when the RO schedules the Veteran for a Travel Board hearing they should also ask the Veteran whether he wishes to continue his appeal or whether the September 2010 grant of a waiver of $4,183.50 due to a change in the Veteran's marital status has satisfied his appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  In the notification letter for the Travel Board hearing, ask the Veteran whether he wishes to continue his appeal or whether the September 2010 grant of a waiver of $4,183.50 due to a change in the Veteran's marital status has satisfied his appeal.  If the Veteran does not withdraw his appeal, all correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


